Cover letter Dennis Brovarone ATTORNEY AND COUNSELOR AT LAW 18 Mountain Laurel Drive Littleton, CO 80127 Phone / Fax Email:dbrovarone@aol.com July 5, 2012 Ajay Koduri, Attorney-Advisor Kathleen Krebs, Special Counsel U.S. Securities and Exchange Commission Re: ChineseInvestors.Com, Inc. Form Amendment No 4 to S-1 Filed July 5, 2012 File No, 333-1792012 Dear Mr. Koduri and Ms Krebs: This response letter is being transmitted via EDGAR on this date along with Amendment No 4 reflecting the changes discussed on July 3, 2012 and the Company’s request for acceleration of the effective date to Wednesday, July 11, 2012. Thank you for your assistance and we look forward to hearing back from the Staff as soon as possible. Sincerely, Dennis Brovarone Legal Counsel
